UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 16-7410


MCKENZIE HOPKINS,

                  Petitioner – Appellant,

            v.

PATRICIA   GOINS-JOHNSON, Warden,  Patuxent   Institution,
Jessup, Maryland; BRIAN E. FROSH, Attorney General of the
State of Maryland,

                  Defendants – Appellees,

            and

MARYLAND,

                  Respondent.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.       Paul W. Grimm, District Judge.
(8:13-cv-03336-PWG)


Submitted:    February 9, 2017                Decided:   February 24, 2017


Before KING and      WYNN,   Circuit   Judges,     and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
McKenzie Hopkins, Appellant Pro Se. Edward John Kelley, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       McKenzie Hopkins seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                    See 28 U.S.C. § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,      a    prisoner    satisfies      this   standard     by

demonstrating         that     reasonable         jurists   would      find   that     the

district       court’s    assessment         of   the   constitutional        claims    is

debatable      or     wrong.       Slack     v.    McDaniel,     529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Hopkins has not made the requisite showing.                            Accordingly, we

deny    Hopkins’      motion       for   a   certificate    of    appealability        and

dismiss the appeal.                We also deny Hopkins’ motion to assign

counsel.       We dispense with oral argument because the facts and

legal    contentions         are    adequately      presented     in    the   materials

                                              3
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     4